     Case 7:20-cv-00137-MCR-GRJ Document 87 Filed 03/16/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

IN RE: 3M COMBAT                  ARMS       Case No. 3:19md2885
EARPLUG PRODUCTS
LIABILITY LITIGATION

This Document Relates to:                    Judge M. Casey Rodgers
Estes, 7:20cv137                             Magistrate Judge Gary R. Jones
Hacker, 7:20cv131
Keefer, 7:20cv104


                DEPOSITION DESIGNATIONS ORDER NO. 1

      This Order addresses the Defendants’ objections and counter-designations to

Plaintiffs’ affirmative deposition designations and Plaintiffs’ objections to

Defendants’ counter-designations thereto for the following witness depositions:

   1. Cynthia Crossley

   2. Emily Keefer

   3. Robert Klun (June 24, 2020)

   4. Taurin Mosby

   5. Andy Toyoma (November 14, 2020)

      This Order also addresses the Plaintiffs’ objections and counter-designations

to Defendants’ affirmative deposition designations and Defendants’ objections to

Plaintiffs’ counter-designations thereto for the following witness depositions:

   1. Lorraine Babeu
     Case 7:20-cv-00137-MCR-GRJ Document 87 Filed 03/16/21 Page 2 of 2

                                                                           Page 2 of 2


   2. Jeffrey Hamer

   3. Jesus Medina

   4. William Murphy

   5. Benjamin Whiteman

      The Court’s rulings with respect to the above depositions are set forth in the

attached Exhibit 1.

      SO ORDERED, on this 16th day of March, 2021.


                                M. Casey Rodgers
                                M. CASEY RODGERS
                                UNITED STATES DISTRICT JUDGE
